significant index no department of the treasury internal_revenue_service washington d c sep tep kait r r tax_exempt_and_government_entities_division in re this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ending date this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted a the company’ is the parent of a single subsidiary the company engages primarily in the business of purchasing processing and reselling _ including reclamation of and also conducts operations at _ the company has experienced temporary substantial business hardship as evidenced by losses in income in four of the last five fiscal years according to the information received the and has been in a severe downturn in recent years and many u s companies have filed for bankruptcy are the primary purchaser of __ and ' number of potential customers has had a further impact on the company’s financial hardship which is the primary product of the company and the reduction in the the company has taken several steps to recover from this hardship they have reduced costs by making significant reductions in its workforce and closing losing operations the company has successfully negotiated additional agreements additionally they have entered into an agreement for the sale of real_estate that would net approximately dollar_figure million for the company the company has received significant non-refundable deposits towards this sale and the closing is scheduled to occur no later that date proceeds from the sale would allow them servicing to significantly reduce their debt load and free up cash_flow for use in its operations in the future further the tariffs recently imposed by the administration on imported‘ should strengthen the remaining and and add to their demand for services that are supplied by the company plan assets as of date were dollar_figure and current liabilities were dollar_figure with a funding ratio of the plan had an accumulated_funding_deficiency for the plan_year ended date according to the information received the excise_taxes associated with this deficiency have been paid it has been determined that an application of the minimum_funding_standard would be adverse to the interests of plan participants in the aggregate accordingly this waiver has been granted subject_to the following condition which you have agreed to the company will make contributions necessary to satisfy the minimum_funding requirement including the waiver amortization payment for the plan_year ending date of the plan for the plan_year ending date by date if the company fails to meet the above condition this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as others as precedent when re-filing form_5500 for the pian year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the ep classification manager in and to the authorized representatives listed on the power_of_attorney form on file with this office lf you have any questions concerning this matter please contact sincerely wirtin pp nd martin l pippins manager employee_plans actuarial group
